Citation Nr: 1333137	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  02-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 








INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1984 to January 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in October 2008 of a Regional Office (RO) of the Department of Veterans Affairs (VA).    

In decisions in December 2010 and August 2012, the Board remanded the claim for further development.  

In August 2013, the Board denied the claim for a total disability rating on a schedular basis, and remanded the claim for consideration on extraschedular basis.  

The claim is REMANDED to the RO.  


REMAND

In August 2013, the Board remanded the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis under 38 C.F.R. § 4.16(b).  Three weeks later in September 2013 the Board notified the Veteran and his attorney that the Veteran's case had been returned to the Board.

As the record before the Board does not show that the development requested by the Board has been completed, the case is REMANDED for the following action:

Adjudicate the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).  


If the benefit is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


